Reasons for allowance




1.	Claims 1-15 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with remark dated 03/04/22, the closest prior art  RYU(US 9668236)  explains in order to negotiate the use of extended idle mode DRX, UE requests an extended idle mode DRX parameter during an attach procedure and RAU/TAU procedure. The SGSN/MME may reject or accept the request of the UE for extended idle mode DRX. If the SGSN/MME accepts extended idle mode DRX, the SGSN/MME may provide a value different from the extended idle mode DRX parameter, requested by the UE, based on an operator policy. If the SGSN/MME accepts the use of extended idle mode DRX, the UE applies extended idle mode based on the received extended idle mode parameter. If the SGSN/MME rejects the request or if the UE does not receive the extended idle mode parameter within a related accept message for a reason, such as that the request is received by an SGSN/MME not supporting extended idle mode, the UE applies existing. A Packet Data Convergence Protocol (PDCP) layer of the second layer (L2) performs the function of delivering, header compression, ciphering of user data in the user plane, and so on. Header compression refers to the function of reducing the size of the Internet Protocol (IP) packet header which is relatively large and contains unnecessary control to efficiently transmit IP packets, such as the IPv4 (Internet Protocol version 4) or IPv6 (Internet Protocol version 6) packets, through a radio interface with narrow bandwidth. The function of the PDCP layer in the control plane includes delivering control plane data and ciphering/integrity protection. Tiwari et al(US 2014/0269613A1) explains a RNC sends a RANAP SECURITY MODE COMPLETE to CN after receiving successful response from the UE and then the CN sends RAU-Accept/LU-Accept, and the like, depending on the procedure or may continue the RAB Setup procedure. In response to the Security Mode Control Procedure, the upper layers (e.g., the GMM layer) of the UE are therefore informed of the activation of integrity protection of the PS CN. Johansson et al(US 2016/0262130) explains new techniques enable the wireless devices that need to perform the RAU procedure (re-registration procedure) to be informed of this without having to reduce the paging capacity through the use of IMSI-based pages. Wireless devices that make use of eDRX cycles (e.g., 5 minutes) will wake up according to their nominal paging groups and, at this point, an alternate means of informing them of the need to perform the RAU procedure (re-registration procedure) can be used as described in the present disclosure without having to reduce the paging capacity through the use of IMSI-based pages.     

  
However regarding claims 1 and  7  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  a RAU accept message in response to the RAU request message; identifying whether the RAU accept message is integrity protected or not: in case that the RAU accept message is integrity protected, processing the RAU accept message; and in case that the RAU accept message is not integrity protected, discarding the RAU accept message.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478